         Case 1:20-cv-01469-DLF Document 137 Filed 01/07/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BLACK LIVES MATTER D.C., et al.,               :
                                               :
               Plaintiffs,                     :
                                               :
       v.                                      :       No. 1:20-cv-01469-DLF
                                               :
DONALD J. TRUMP, et al.                        :
                                               :
               Defendants.                     :

                    JOINT MOTION TO SET BRIEFING SCHEDULE
                  FOR DEFENDANT LOCASCIO’S MOTION TO DISMISS

       Plaintiffs Black Lives Matter D.C., Toni Sanders, J.N.C., Kishon McDonald, Garrett

Bond, Keara Scallan, Lia Poteet, Dustin Foley, and E.X.F., together with Defendant Officer

Thomas LoCascio, respectfully move this Court to establish the briefing schedule set forth below

for defendant’s motion to dismiss the complaint. The requested schedule includes extensions of

time for Officer LoCascio to file his motion, for the plaintiffs to file their opposition, and for

Officer LoCascio’s reply.

       Officer LoCascio’s motion is currently due January 11, 2021, after which the plaintiffs’

opposition will be due January 25, 2021. Counsel for Officer LoCascio was retained on

December 14, 2020, after more than a month of the defendant’s time to answer the complaint had

elapsed. (See Aff’d of Service, (Nov. 15, 2020), ECF No. 104 (reflecting date of personal service

as Nov. 11, 2020). The delay was through no fault of Officer LoCascio’s; he was waiting to learn

whether his employer would provide representation. Nevertheless, counsel worked diligently to

meet the existing deadline, but due to several factors, including intervening deadlines,

depositions, and other preexisting obligations in other litigation matters, additional time is

required. Counsel believes an additional 15 days are both necessary and sufficient to fully brief

the issues presented in Officer LoCascio’s motion.
          Case 1:20-cv-01469-DLF Document 137 Filed 01/07/21 Page 2 of 3




         The proposed schedule below allows the plaintiffs a reciprocal extension of 15 days. The

parties respectfully suggest that granting this motion will not cause any undue delay because the

briefing schedule would conclude just a few after the recently extended deadlines for other

defendants.

         Accordingly, the parties respectfully request that the Court establish the following briefing

schedule:

         (1) Officer LoCascio’s motion to dismiss due January 26, 2021;

         (2) Plaintiffs’ oppositions due February 24, 2021; and

         (3) Officer LoCascio’s reply due March 17, 2021.

         The parties jointly and respectfully request that the Court enter the attached proposed

order.

Dated: January 7, 2021                         Respectfully submitted,
                                                 /s/Daniel S. Crowley
                                               Daniel S. Crowley, Bar No. #989874
                                               HANNON LAW GROUP, LLP
                                               333 8th Street NE
                                               Washington, DC 20002
                                               Tel: (202) 232-1907
                                               Fax: (202) 232-3704
                                               dcrowley@hannonlawgroup.com
                                               Attorney for Defendant Thomas LoCascio

                                                 /s/Scott Michelman
                                               Scott Michelman (D.C. Bar No. 1006945)
                                               Arthur B. Spitzer (D.C. Bar No. 235960)
                                               Michael Perloff (D.C. Bar No. 1601047)
                                               AMERICAN CIVIL LIBERTIES UNION
                                               FOUNDATION OF THE DISTRICT OF
                                               COLUMBIA
                                               915 15th Street NW
                                               Second Floor
                                               Washington, D.C. 20005
                                               (202) 457-0800
                                               smichelman@acludc.org
                                               aspitzer@acludc.org
                                               mperloff@acludc.org
                                                  2
Case 1:20-cv-01469-DLF Document 137 Filed 01/07/21 Page 3 of 3




                            Kaitlin Banner (D.C. Bar No. 1000436)
                            Tristin Brown (D.C. Bar No. 1671642)
                            Dennis Corkery (D.C. Bar No. 1016991)
                            Hannah Lieberman (D.C. Bar No. 336776)
                            Jonathan Smith (D.C. Bar No. 396578)
                            WASHINGTON LAWYERS’ COMMITTEE FOR
                            CIVIL RIGHTS AND URBAN AFFAIRS
                            700 14th Street, NW, Suite 400
                            Washington, D.C. 20005
                            Phone: (202) 319-1000
                            Fax: (202) 319-1010
                            kaitlin_banner@washlaw.org
                            tristin_brown@washlaw.org
                            dennis_corkery@washlaw.org
                            hannah_lieberman@washlaw.org
                            jonathan_smith@washlaw.org

                            Jon Greenbaum (D.C. Bar No. 489887)
                            Arthur Ago (D.C. Bar No. 463681)
                            David Brody (D.C. Bar No. 1021476)
                            Arusha Gordon (D.C. Bar No. 1035129)
                            Noah Baron (D.C. Bar No. 1048319)
                            LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                            UNDER LAW
                            1500 K Street N.W., Suite 900
                            Washington, D.C. 20005
                            (202) 662-8600
                            jgreenbaum@lawyerscommittee.org
                            aago@lawyerscommittee.org
                            dbrody@lawyerscommittee.org
                            agordon@lawyerscommittee.org
                            nbaron@lawyerscommittee.org

                            John A. Freedman (D.C. Bar No. 453075)
                            David E. Kouba (D.C. Bar No. 483145)
                            Thomas D. McSorley (D.C. Bar No. 1001890)
                            ARNOLD & PORTER KAYE SCHOLER LLP
                            601 Massachusetts Avenue, N.W.
                            Washington, D.C. 20004
                            (202) 942-5000
                            John.Freedman@arnoldporter.com
                            David.Kouba@arnoldporter.com
                            Tom.McSorley@arnoldporter.com
                            Sonia.Tabriz@arnoldporter.com

                            Attorneys for Plaintiffs
                               3
        Case 1:20-cv-01469-DLF Document 137-1 Filed 01/07/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

BLACK LIVES MATTER D.C., et al.,            :
                                            :
              Plaintiffs,                   :
                                            :
       v.                                   :       No. 1:20-cv-01469-DLF
                                            :
DONALD J. TRUMP, et al.                     :
                                            :
              Defendants.                   :

                                    [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ and Defendant LoCascio’s Joint Motion to Set Briefing

Schedule for Defendant LoCascio’s Motion to Dismiss, and the entire record herein, it is hereby

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that the following briefing schedule is entered”

       (1) Defendant LoCascio’s motion to dismiss is due January 26, 2021;

       (2) Plaintiffs’ oppositions are due February 24, 2021; and

       (3) Defendant LoCascio’s reply is due March 17, 2021.

                                                    SO ORDERED.



Date: ___________________                           ____________________________
                                                    The Honorable Dabney L. Friedrich
                                                    United States District Judge
